Citation Nr: 9912059	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for service connection for a back disorder has been 
submitted.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to December 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  In a February 1975 rating decision, service connection 
for a back disorder was denied on the basis that no back 
disorder had its onset during or was otherwise related to the 
veteran's service.

2.  The evidence received since February 1975 does not 
include competent evidence that a back disorder had its onset 
during or is otherwise related to the veteran's service; 
thus, this evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in February 1975 denying the claim 
of entitlement to service connection for a back disorder is 
final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. § 19.153 
(1974).

2.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed February 1975 rating decision, service 
connection was denied for a back disorder on the basis that 
no back disorder had its onset during or was otherwise 
related to the veteran's service.  The evidence of record at 
the time of that rating decision included service medical 
records and VA treatment records from 1947.  Service medical 
records reveal that on entrance examination the veteran's 
back was normal.  There were no complaints or treatment of a 
back disorder.  On separation examination, the back was 
normal.  In June 1947, the veteran was hospitalized for a 
psychoneurosis, and he underwent a physical examination; a 
back disorder was not diagnosed.  In December 1947, the 
veteran was treated for a contusion of the chest and a 
laceration on the left lower eyelid; a back disorder was not 
diagnosed.

The evidence that has been received since the February 1975 
rating decision includes duplicates of service medical 
records, private medical records from the 1970's and 1980's, 
a May 1976 VA examination, medical records from the State of 
California Department of Corrections, a March 1991 VA 
examination, VA treatment records from the 1970's and 1990's, 
and a September 1998 VA Form 9.

Private medical records from the 1970's reveal that in 
October 1975 the veteran injured his lower back when he was 
dragged by a bus.  The tentative diagnosis was a mild dorsal 
and lumbosacral strain.  The veteran was examined weekly, 
and, by January 1976, it was noted that he had a moderate to 
severe supratentorial exaggeration of his symptoms.  The 
physical impairment was purely subjective, and there was no 
objective evidence of any injuries.  In February 1976, the 
diagnostic impression was thoracolumbar sprain, and in March 
1976 it was noted that there was no neurological component.  
In early May 1976, the diagnostic impression was a resolving 
thoracolumbar sprain.  By the middle of May 1976, the 
diagnostic impression was a recurrent chronic thoracolumbar 
sprain.  In June 1976, it was noted that the veteran had pain 
in his low back and that he was suffering from a 
thoracolumbar strain from an October 1975 injury.  In July 
1976, the veteran complained of pain in the low back.

On a June 1976 VA examination, the impression was status post 
strain of the thoracal and lumbosacral spines without any 
objective findings.

In October 1979, it was noted that the veteran had recently 
been in a car accident and was being treated at a VA medical 
center.  X-rays taken in July 1979 revealed a minimal 
degenerative change at L5.  The diagnosis was lumbar strain 
and sprain.  In July 1980, a private physician diagnosed 
lumbosacral strain.  In January 1982, degenerative arthritis 
was diagnosed.  

Treatment records from a period of incarceration reveal that 
in April 1986 the veteran reported that he had had chronic 
back pain since 1970 when he injured his back during work, a 
contention that he repeatedly made to medical examiners 
during his incarceration.  In February 1987, the assessment 
was lower back pain.  In December 1989, the assessment was 
chronic low back pain, and x-rays revealed degenerative 
changes at L4-L5. 

On a March 1991 VA examination, the veteran reported that he 
fell down in 1970 and hurt his lower back.  The diagnoses 
were a history of a back injury and hypertrophic changes that 
were seen on x-rays.

In May 1991, the veteran reported a history of chronic low 
back pain since 1949.  The impression was chronic low back 
pain of many years, with a possible right L4 and L5 
radiculopathy.  

During hospitalization from November 1995 to January 1996, 
the veteran reported that he had been discharged from active 
service because of back pain.  Chronic low back pain was 
diagnosed. 

In his September 1998 VA Form 9, the veteran alleged that his 
back disorder was incurred during active service.  

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110. 

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final and may not be reopened unless 
new and material
evidence is submitted.  38 U.S.C. § 4005(c) (1970) 
(recodified at 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 19.153 (1974).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  In this case, the veteran needs 
to present evidence that a back disorder had its onset during 
or is otherwise related to the veteran's service.

The United States Court of Veterans Appeals (Court) has held 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions of medical causation cannot be a 
basis to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Also, evidence, which is 
simply information recorded by a medical examiner and not 
enhanced by any additional medical comment by that examiner, 
is not "competent medical evidence."  Such evidence does 
not enjoy the presumption of truthfulness accorded by Justus 
(for purposes of determining whether new and material 
evidence has been submitted) because a bare transcription of 
a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).


Analysis

The service medical records that were submitted by the 
veteran are cumulative; the original copies of those records 
were reviewed by the RO at the time of the February 1975 
rating decision.
 
The VA, private, and state government medical records 
submitted in support of reopening the claim of service 
connection for a back disorder are new but not material.  
These records reveal the veteran has a current back disorder, 
but they do not contain a medical opinion or other competent 
evidence that relates the veteran's current back disorder to 
active service.  Most of the medical records note post-
service injuries.  Even the May 1991 VA treatment record that 
notes a history of low back pain since 1949 does not contain 
a medical opinion which specifically relates the veteran's 
back disorder to active service.  In any event, 1949 was at 
least two years after service.  In addition, the notation on 
the January 1996 discharge summary that the veteran was 
discharged from active service because of back pain is not 
competent medical evidence because it is a bare transcription 
of lay history.   See LeShore, 8 Vet. App. at 409.

The Board also has reviewed the veteran's statement in his 
September 1998 VA Form 9 that he had a back disorder in 
service.  That assertion is not competent or probative 
evidence and, thus, not material.  See Moray, 5 Vet. App. at 
214; Espiritu, 2 Vet. App. at 494-95.  The veteran is 
competent to report any symptoms during service, but he can 
not proffer a competent diagnosis of a back disorder.

In summary, there is no competent evidence, added to the 
record since the February 1975 rating decision, showing that 
the veteran's back disorder is related to active service.  
Therefore, the veteran's claim of entitlement to service 
connection for a back disorder is not reopened.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of 
evidence needed to complete his application, as discussed in 
Robinette v. Brown, 8 Vet. App. 69 (1995), to applications to 
reopen a claim through the presentation of new and material 
evidence.  In Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
and Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
the Court found a duty to further assist in the development 
of the evidence when the veteran has reported the existence 
of evidence which could serve to render a claim well-
grounded.  By analogy, such duty would appear to be triggered 
where a veteran has identified evidence that could serve to 
reopen a claim.  The facts and circumstances of this case are 
such that no further action is warranted.  The RO has already 
attempted to retrieve any VA medical records pertaining to 
treatment of a back disorder.  Thus, the Board finds that the 
VA has satisfied its duty under 38 U.S.C.A. § 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

New and material evidence to reopen the claim for service 
connection for a back disorder has not been received and the 
application to reopen the claim is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

